EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-68808, 333-57984, 333-79821, 333-70549, 333-43971, 333-37873, 333-17263, 33-57364, 33-78822, 333-4522, 33-98742, 333-119956, 333-146559 and 333-176967 on Form S-8 of our reports dated May 25, 2012, relating to the consolidated financial statements of Compuware Corporation and subsidiaries, andthe effectiveness of Compuware Corporation's and subsidiaries’ internal control over financial reporting, appearing in this Annual Report on Form 10-K of Compuware Corporation for the year ended March 31, 2012. /s/DELOITTE & TOUCHE LLP Detroit, Michigan May 25, 2012
